 

 

Case: 4:19-cr-00682-DCN Doc #: 8 Filed: 01/24/20 1 of 2. PagelD #: 14

IN THE UNITED STATES DISTRICT COURT?! JAN 24, PM he

 

| 5
NORTHERN DISTRICT OF OHIO "4 03
EASTERN DIVISION
UNITED STATES OF AMERICA ) CASE NO. 4:19CR682
)
Plaintiff ) JUDGE DONALD C. NUGENT
) Magistrate Judge George J. Limbert
Vv. )
) ORDER OF
DEMECIO PEREZ PEREZ ) DETENTION
)
Defendant )

The above matter came before the Court on January 24, 2020, pursuant to Rule 46(a) of the
Federal Rules of Criminal Procedure. Defendant was present at the hearing and represented by
Attorney James 8. Gentile, and the Government was represented by Kathryn Gaughan Andrachik,
Elizabeth M. Crook, and Bryson N. Gillard, Assistant U.S. Attorneys. Defendant, in open court and
after consultation with counsel, waived his right to a detention hearing and consented that he be held
without bail pursuant to Title 18 U.S.C. Section 3142(e) and (i). Defendant reserves the right to
revisit the issue of a detention hearing at a later time.

Based upon Defendant’s waiver and consent, the Court orders the Defendant to be held to
answer further proceedings in the District Court.

The Court also finds that Defendant, Demecio Perez Perez, shall be committed to the
custody of the United States Attorney General, or a designated representative, for confinement to a
corrections facility separate, to the extent practical, from persons awaiting or serving sentences or
being held in custody pending appeal. Further, the Court directs that Defendant be afforded

reasonable opportunity for private consultation with his counsel while in custody. On order of the

 
 

Case: 4:19-cr-00682-DCN Doc #: 8 Filed: 01/24/20 2 of 2. PagelD #: 15

Court or the request of the attorney for the United States, the person in charge of the corrections
facility shall deliver Defendant to the United States Marshal for purposes of an appearance in
connection with the court proceeding.

IT IS SO ORDERED.

SIGNED and ENTERED on this 24" day of January, 2020.

Van 0\\ Lich

GEORGE Tena
UNITED STATES ee JUDGE

 
